MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                               FILED
regarded as precedent or cited before any                                      Sep 16 2020, 9:00 am

court except for the purpose of establishing                                        CLERK
                                                                                Indiana Supreme Court
the defense of res judicata, collateral                                            Court of Appeals
                                                                                     and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEY FOR APPELLEES
Walter J. Alvarez                                        Philip E. Kalamaros
Hilary R. Hall                                           Hunt Suedhoff Kalamaros LLP
Walter J. Alvarez, P.C.                                  Saint Joseph, Michigan
Crown Point, Indiana


                                              IN THE
       COURT OF APPEALS OF INDIANA
Walter Alvarez,                                          September 16, 2020
Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                         20A-CT-632
        v.                                               Appeal from the Lake County
                                                         Superior Court
Joyce Helsel & Pinnacle                                  The Honorable Thomas P. Hallett,
Insurance Group of Indiana,                              Special Judge
Inc.,                                                    Trial Court Cause No.
Appellees-Defendants.                                    45D03-1810-CT-598




Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CT-632 | September 16, 2020               Page 1 of 15
[1]   Walter Alvarez appeals the trial court’s entry of summary judgment in favor of

      Pinnacle Insurance Group of Indiana, Inc. (“Pinnacle”) and Joyce Helsel

      (“Helsel,” and together with Pinnacle, “Defendants”) on his complaint seeking

      recovery for damage to one of his automobiles. We affirm.


                                      Facts and Procedural History

[2]   On September 27, 2016, Alvarez was involved in a single vehicle accident while

      driving his Ferrari 458 (the “Ferrari 458”). He filed a complaint against

      Defendants alleging that he had a vehicle insurance policy with Pinnacle and

      that due to the negligent acts and/or omissions of Helsel, he was forced to

      personally incur $242,000 in property damage and repair estimates for the

      Ferrari 458 which he had reasonably believed and trusted he was insured for via

      collision coverage. Defendants filed a motion for summary judgment together

      with designated evidence, and Alvarez filed a response and designated

      evidence.

[3]   The trial court entered an order which granted Defendants’ summary judgment

      motion and which stated:


              1. There is no issue with respect to the following material facts:

                     A. In 2014, [Alvarez] purchased a Ferrari 458 automobile
              and thereafter began insuring that vehicle through his insurance
              agent, [Helsel].

                    B. [Alvarez] owned a number of vehicles insured through
              Helsel. The individual vehicles carried either comprehensive
              coverage or collision coverage.

      Court of Appeals of Indiana | Memorandum Decision 20A-CT-632 | September 16, 2020   Page 2 of 15
             C. Collision coverage includes compensation for collision
        damage and comprehensive coverage does not.

               D. On January 21, 2014, [Alvarez] first requested
        insurance coverage for the Ferrari 458 through Helsel. His
        employee made the initial contact to Helsel. Helsel prepared an
        “Acord Change Form” requesting collision coverage and sent it
        to [Alvarez] for his review and signature. [Alvarez] signed the
        form and returned same to Helsel. Helsel sent the form to
        Arlington/Roe Co., Inc. The form was then forwarded to Chubb
        National Insurance Company. Chubb accepted the changes and
        issued an endorsement reflecting the requested change in
        coverage.

                E. On December 29, 2014, [Alvarez], through his
        employee, requested changes in coverage for a number of
        vehicles, including the Ferrari 458. [Alvarez] wished to change
        the coverage on the vehicle from collision to comprehensive.
        Helsel sent [Alvarez] an “Acord Change Form,” but it was not
        returned. Instead, [Alvarez] made some additional changes in
        coverage. Helsel sent [Alvarez] a second “Acord Change Form”
        reflecting the changes, but it too was not returned. On February
        3, 2015, Helsel sent [Alvarez] a third “Acord Change Form.” On
        February 4, 2015, [Alvarez] signed and returned the form. Helsel
        forwarded the form to Chubb and a new endorsement was
        issued.

               F. [Alvarez] had a conversation with Helsel after the
        acquisition of the subject Ferrari vehicle and after a seasonal
        change in coverage thereto in which Helsel inquired of the reason
        for the seasonal coverage change; [Alvarez] indicated his
        reasoning and desire for such practice and Helsel said ok.

                G. [Alvarez] stored the Ferrari during the winter months
        and did not wish to incur the increased expense associated with
        collision coverage.



Court of Appeals of Indiana | Memorandum Decision 20A-CT-632 | September 16, 2020   Page 3 of 15
                H. On April 13, 2015, [Alvarez], through his employee,
        requested that coverage on the Ferrari be increased from
        comprehensive to collision. Helsel followed the same procedure
        set forth above to make the change.

              I. On May 15, 2015, Helsel contacted [Alvarez] to advise
        him of the upgraded coverage on the Ferrari and to request
        [Alvarez] to review “which vehicles should have just
        comprehensive and are NOT being driven.”

               J. On November 19, 2015, and again on December 8,
        2015, [Alvarez], through his employee, requested Helsel to
        downgrade coverage on the Ferrari from collision to
        comprehensive. Helsel followed the same procedure in obtaining
        [Alvarez’s] signature on the “Acord Change Form” and
        forwarding same to Chubb.

              K. Helsel never changed insurance coverage on
        [Alvarez’s] vehicles without an “Acord Change Form” signed by
        [Alvarez].

              L. On December 22, 2015, [Alvarez], through his
        employee, requested Helsel to provide him a copy of the current
        insurance declaration for his vehicles. The declaration sent to
        [Alvarez] confirmed the Ferrari only had comprehensive
        coverage. She included the notation: “Vehicles that are stored
        and can NOT be driven: 1999 Dodge RAM, 2010 Rolls Royce,
        2003 Porsche 911, 2014 Ferrari, 2010 Morgan Aeromax.”

               M. On March 15, 2016, Helsel sent a FAX to [Alvarez’s]
        office with the following message:

                 Per our conversation today, attached is the summary of
                 vehicles for the upcoming renewal that will be taking effect
                 on 3/17/16. Please have [Alvarez] review the attached
                 and advise if any changes are needed for the upcoming
                 renewal. Currently the vehicles that are stored/comp only
                 are the 2010 Rolls Royce, 2003 Porsche 911, 2014 Ferrari


Court of Appeals of Indiana | Memorandum Decision 20A-CT-632 | September 16, 2020   Page 4 of 15
                 458, & the 2010 Morgan Aeromax. By signing below, no
                 changes are to be made to the renewal policy at this time.

              N. [Alvarez] signed the FAX confirming he did not want
        any changes on the Ferrari and other three (3) vehicles and
        returned it to Helsel by FAX.

               O. [Alvarez] does not allege Helsel had a duty to
        unilaterally modify insurance coverage on the Ferrari or other
        vehicles owned by [Alvarez] without [his] direction and consent.

               P. On September 21, 2016, [Alvarez], through his
        employee, requested Helsel to send him a copy of the current
        insurance declaration. The declaration provided by Helsel
        indicated the Ferrari and the other three (3) vehicles referenced
        above only had comprehensive coverage. No request to upgrade
        coverage on the Ferrari from comprehensive to collision was
        made by [Alvarez], either directly or through his employee.

               Q. On September 27, 2016, while driving the 2014 Ferrari
        458 in Merrillville, Indiana, [Alvarez] was involved in a one-car
        accident resulting in extensive damage to the vehicle.

             R. On September 28, 2016, [Alvarez], though his
        employees, requested Helsel to upgrade coverage from
        comprehensive to collision for all of his vehicles that only had
        comprehensive coverage, including the Ferrari.

        2. [Alvarez] alleges Helsel had a duty to send him an “Acord
        Change Form” when he made the request for the insurance
        declaration on September 21, 2016, and she negligently failed to
        do so. As a result of her negligence, [Alvarez] sustained damages
        when he drove his vehicle with inadequate insurance coverage at
        the time of the accident.

        3. There is no genuine issue of material fact concerning the
        parties’ relationship and business practices with respect to
        [Alvarez’s] automobile insurance coverage from January 2014
        through September 2016. During that period, Helsel would

Court of Appeals of Indiana | Memorandum Decision 20A-CT-632 | September 16, 2020   Page 5 of 15
              provide information on [Alvarez’s] insurance coverage, whether
              unsolicited or at [Alvarez’s] request, [Alvarez] would request any
              changes in the coverage, Helsel would send [Alvarez] an “Acord
              Change Form,” [Alvarez] would sign and return the form, and
              Helsel would submit the form to Chubb to procure the requested
              coverage.

              4. [Alvarez] has failed to allege any facts or legal authority to
              support his claim that Helsel had a duty to provide him with an
              “Acord Change Form” in the absence of any request to do so.


      Appellant’s Appendix Volume II at 10-14. The court further found that, given

      the undisputed facts and resolving all inferences in favor of Alvarez, it was not

      reasonably foreseeable and anticipated that he would drive the Ferrari 458 six

      days after receiving notice that his insurance was limited to comprehensive

      coverage, and it granted summary judgment in favor of Defendants.


                                                  Discussion

[4]   We review an order for summary judgment de novo, applying the same standard

      as the trial court. Hughley v. State, 15 N.E.3d 1000, 1003 (Ind. 2014). The

      moving party bears the initial burden of making a prima facie showing that there

      are no genuine issues of material fact and that it is entitled to judgment as a

      matter of law. Manley v. Sherer, 992 N.E.2d 670, 673 (Ind. 2013). Summary

      judgment is improper if the moving party fails to carry its burden, but if it

      succeeds, then the nonmoving party must come forward with evidence

      establishing the existence of a genuine issue of material fact. Id. We construe

      all factual inferences in favor of the nonmoving party and resolve all doubts as

      to the existence of a material issue against the moving party. Id. Any doubt as

      Court of Appeals of Indiana | Memorandum Decision 20A-CT-632 | September 16, 2020   Page 6 of 15
      to any facts or inferences to be drawn therefrom must be resolved in favor of the

      non-moving party. Goodwin v. Yeakle’s Sports Bar and Grill, Inc., 62 N.E.3d 384,

      386 (Ind. 2016). Summary judgment should be granted only if the evidence

      sanctioned by Indiana Trial Rule 56(C) shows there is no genuine issue of

      material fact and that the moving party deserves judgment as a matter of law.

      Id. In reviewing a trial court’s ruling on a motion for summary judgment, we

      may affirm on any grounds supported by the Indiana Trial Rule 56 materials.

      Catt v. Bd. of Comm’rs of Knox Cnty., 779 N.E.2d 1, 3 (Ind. 2002).


[5]   Alvarez argues that the trial court erred in finding it was not reasonably

      foreseeable and anticipated that he would drive the Ferrari 458 six days after

      receiving notice that his insurance was limited and in finding that there was no

      genuine issue of material fact concerning the parties’ relationship and business

      practices with respect to his automobile insurance. He contends there was a

      consistent, ongoing pattern of written correspondence and phone calls between

      himself and Helsel, where “insurance Change Forms, even before signing, had

      an ‘Effective Date of Change’ that was the day the change was requested,

      permitting Alvarez to reasonably believe coverage had been restored to a

      vehicle on the date of request, not any subsequent date.” Appellant’s Brief at

      13. He asserts: “In other words, the Change Forms, which required Alvarez’s

      signature, thereby became effective on the date of request, while the Defendants

      have asserted no changes became effective until the unrecorded date of Chubb's

      final approval,” and, without citation to the record, that “[t]his is directly at the

      heart of the dispute herein, where Alvarez orally requested full coverage be


      Court of Appeals of Indiana | Memorandum Decision 20A-CT-632 | September 16, 2020   Page 7 of 15
      restored to the [Ferrari 458] on September 21, 2016, but Helsel failed to make

      this change prior to his accident six days later, nor did she communicate with

      him regarding this lack of coverage.” Id. at 14.


[6]   Helsel and Pinnacle maintain that Alvarez never asked for collision coverage to

      be added for the Ferrari 458 prior to the accident. They argue that numerous

      times after collision coverage was taken off the Ferrari 458 in 2015, Alvarez was

      informed there was no collision coverage on the Ferrari, including on

      September 21, 2016, and contend further that, since there was no request to

      reinstate the coverage, there can be no liability for the failure to do so.


[7]   The designated evidence shows that Alvarez purchased the Ferrari 458 in 2013

      when he had an account with Pinnacle which included a Homeowner’s and

      Automobile Package Insurance Policy, policy number 1187010401 (the

      “Policy”), which provided he received automobile insurance coverage for

      various vehicles. On January 21, 2014, Alvarez’s employee, Patti Simpson,

      sent a fax to Pinnacle with an attached purchase order for the Ferrari and

      requested that insurance coverage be added on the vehicle. On that same day

      Helsel, as Pinnacle’s personal lines manager and customer service agent,1 sent

      an email stating: “Attached you find the change request that I need for you to

      sign and return.” Appellant’s Appendix Volume II at 128. At some point,




      1
       In their answers to Alvarez’s complaint, Defendants admitted Helsel was licensed to sell and service insurance
      upon request.

      Court of Appeals of Indiana | Memorandum Decision 20A-CT-632 | September 16, 2020                  Page 8 of 15
      Alvarez signed the policy change request form 2 and, on January 23, 2014, he

      sent Helsel a fax, to which he attached the signed request form and Helsel’s

      January 21, 2014 email. Helsel sent the signed form to “Arlington/Roe who in

      turn would send it” to Chubb National Insurance Company, who issued an

      endorsement reflecting the change. Id. at 63. The endorsement was sent to

      Alvarez’s address within a week, and it stated “Effective Date 1/21/14,” and

      indicated added comprehensive and collision coverage for the Ferrari. Id. at

      143.


[8]   On December 29, 2014, Alvarez bought a 2015 Mercedes GL550, and Helsel

      received a receptionist’s message indicating a call from Alvarez’s office and

      stating that Alvarez had “also advised if you need a document signed to send

      him the document you want signed that he is buying the vehicle today.” Id. at

      158. Helsel sent a fax to Alvarez’s office approximately two hours later which

      began “[p]lease provide to Walter [Alvarez] ASAP” and which continued:


               Wally, As per our conversation today, attached you will find the
               following:

               1. Memo that both YOU and [Kelli Galanos, Alvarez’s former
               spouse] must sign and return regarding suspending coverage on
               the Porsche and Ferrari.

               2. Change request Effective 12/29 regarding the above – just you
               need to sign and return




      2
       The box provided for the date on the policy change request form in the record was left blank. See Appellant’s
      Appendix Volume II at 133.

      Court of Appeals of Indiana | Memorandum Decision 20A-CT-632 | September 16, 2020                  Page 9 of 15
               3. Change request Effective 12/29 adding 2015 Mercedes GL550
               (white)

               First, you will need to have your office staff request in writing
               your changes. It’s apparent from the run around today that there
               is a break off in communication since I could not be provided the
               correct legal information in order to secure information on your
               new vehicle.


      Id. at 160. The attached memo, which the fax referenced, stated it was sent to

      confirm that all coverages except comprehensive had been requested to be

      deleted from the Ferrari; requested that he sign and return it; and instructed:

      “By signing you are confirming that you understand – before driving this

      vehicle again you MUST contact our office so that the coverages can be added

      back.” Id. at 166. An attached Policy Change Request form for the Ferrari and

      a 2015 Porsche Turbo stated an Effective Date of Change of “12/29/14”;

      indicated “delete all coverage except other than collision (comp) from the 2014

      Ferrari” in the remarks box; and had a blank space in the boxes provided for the

      Insured’s Signature and the date. Id. at 164.


[9]   On January 8, 2015, Helsel sent by fax a “revised form on suspending coverage

      on the Ferrari and the ‘correct’ Porsche.” 3 Id. at 169. The fax indicated she

      needed the form signed by Alvarez and a memo reflecting suspended coverage




      3
        The policy change request form referenced in, and attached to, the January 8, 2015 fax indicated it was for the
      Ferrari and a Porsche 911, and like the previous form stated an Effective Date of Change of “12/29/14”;
      indicated “delete all coverage except other than collision (comp) from the 2014 Ferrari”; and had a blank space
      in the boxes provided for the Insured’s Signature and the date. Appellant’s Appendix Volume II at 170.

      Court of Appeals of Indiana | Memorandum Decision 20A-CT-632 | September 16, 2020                  Page 10 of 15
       signed by both Alvarez and his former spouse. Id. at 169. The attached memo

       was dated “01/08/2015” and stated that it was to confirm that all coverages

       except comprehensive had been requested to be deleted from the Ferrari,

       “effective today 12/29/14.”4 Id. at 172. That same day, Helsel sent Jacki

       Hendrickson 5 an email which stated: “Per our conversation, please . . . . just

       add the new vehicle. We are going to hold off suspending coverage on the

       Ferrari and Porsche until I have his signature in hand.” Id. at 175. On January

       29, 2015, someone from Alvarez’s office sent Helsel a fax and attached a bill of

       sale for another vehicle. On February 3, 2015, Helsel sent a third Acord

       Change Form and memo, which Alvarez signed and returned the next day.


[10]   On December 8, 2015, Helsel sent a fax to an employee of Alvarez which stated

       that, per a conversation earlier that day, she had attached “the forms that need

       to be signed and returned for the 3 additional vehicles that [Alvarez] has

       requested also be changed to comp only.” Appellant’s Appendix Volume III at

       31. One of the faxed documents was titled “Lay-Up of Vehicle Coverages”

       and, above spaces for the signatures of Alvarez and his former spouse, stated:


                I (we) hereby request all coverages be deleted EXCEPT,
                comprehensive coverages . . . . Furthermore, I (we) understand
                all other coverages . . . are null/void EFFECTIVE: 12/8/15.



       4
         Like the memo which preceded it, this memo also requested it be signed and returned and instructed: “By
       signing you are confirming that you understand – before driving this vehicle again you MUST contact our office
       so that the coverages can be added back.” Appellant’s Appendix Volume II at 172.
       5
         A 2016 email to Helsel includes Hendrickson’s signature block, which indicates she was a personal lines
       underwriter for Arlington/Roe & Co., and a statement above the signature block stating that Arlington/Roe
       represents Chubb.

       Court of Appeals of Indiana | Memorandum Decision 20A-CT-632 | September 16, 2020               Page 11 of 15
               The latter coverages as requested by YOU will remain until YOU
               notify our office to add/change coverage. The following vehicle
               will have Comprehensive Coverage Only (this means the vehicle
               can NOT be driven for ANY reason): 2014 Ferrari . . . .


       Id. at 32. The attached Acord Change Form listed the Ferrari 458 and stated:

       “delete all coverage but comprehensive coverage from the [Ferrari 458]

       (garaged in Ober).” Id. at 33. Following another reminder fax from Helsel sent

       two days later, Alvarez signed and returned the document and the form. On

       December 22, 2015, Helsel sent a fax to Alvarez’s employee with the subject,

       “Last Endorsement,” which listed “Vehicles that are stored and can NOT be

       driven,” including the Ferrari 458, and the fax included a copy of the last issued

       endorsement showing the vehicles on the Policy. Id. at 59. In the Vehicle

       Detail Premium Update section, the endorsement listed a premium amount for

       Comprehensive coverage for the Ferrari 458 and stated “Not Selected” for

       Collision coverage. Id. at 63.


[11]   Defendants designated an affidavit by Helsel in which she: stated she faxed a

       message on February 5, 2016, to remind Alvarez that the Ferrari 458 and other

       vehicles had only comprehensive coverage at the upcoming renewal day of

       March 17th; faxed a second request on February 23, 2016, for confirmation of

       the previous fax; faxed and emailed messages on March 15, 2016, notifying him

       again that the Ferrari 458 and other vehicles had only comprehensive coverage,

       to which he responded and indicated receipt; and received a memo indicating




       Court of Appeals of Indiana | Memorandum Decision 20A-CT-632 | September 16, 2020   Page 12 of 15
       Alvarez did not want to add collision coverage on the Ferrari 458.6 She also

       stated that on March 22, 2016, an employee of Alvarez called and asked to

       confirm the coverage on certain vehicles, she sent a text message to Alvarez

       which referenced the March 15th messages “showing all vehicle coverages” and

       stated “No changes since last week,” and she sent a copy of the current

       declarations that showed the Ferrari had comprehensive coverage only.

       Appellant’s Appendix Volume II at 67.


[12]   According to Helsel’s affidavit, on September 21, 2016, an employee of Alvarez

       requested a copy of the current declarations and Helsel sent his office a copy

       which showed the Ferrari 458 had only comprehensive coverage. A fax from

       the same day from Helsel to Simpson, Alvarez’s employee, states, “Here is the

       declaration page for the Valparaiso home that you requested.” Appellant’s

       Appendix Volume III at 122. A premium summary renewal sheet showed a

       summary of coverages under the Policy which referred to an address in

       Valparaiso, Indiana, listed the Ferrari, and stated with respect to the vehicle

       “Comprehensive” under the “Coverage” column. Id. at 125. The day

       following the accident involving the Ferrari 458, two employees of Alvarez

       requested Pinnacle to reinstate collision coverage on all of his vehicles which

       had only comprehensive coverage.




       6
         The record contains a fax from March 15, 2016, that states, “Currently the vehicles that are stored/comp only
       are [several other vehicles, and the] Ferrari 458,” and contains a signature above Alvarez’s name and below the
       statement: “By signing below, no changes are to be made to the renewal policy at this time.” Appellant’s
       Appendix Volume III at 108.

       Court of Appeals of Indiana | Memorandum Decision 20A-CT-632 | September 16, 2020                 Page 13 of 15
[13]   Moreover, paragraph 5 of Helsel’s affidavit explains that each time Alvarez

       wanted a change on the Policy

                he or one of his employees at The Law Office of Walter J,
                Alvarez initiated action by calling or faxing Pinnacle with a
                request. Then, I would prepare an Acord Change Request for
                him to sign and return. When the signed form was returned, I
                would then send the signed form to Arlington/Roe & Co., Inc. . .
                . who would in turn send it to Chubb National Insurance
                Company for the change. If the change was accepted by Chubb,
                an endorsement would be issued and mailed to the Policy
                address . . . within a week.


       Id. at 63. While Alvarez asserts that he orally requested full coverage be

       restored to the Ferrari 458 on September 21, 2016, he fails to cite to the record,

       and our review indicates that this is a misstatement and it is unsupported by the

       record. Alvarez does not point to designated evidence that either he or one of

       his employees requested, either verbally or in writing, that collision coverage be

       added for the Ferrari before the September 27, 2016 accident and after his

       December 8, 2015 request that collision coverage be dropped for the Ferrari.

[14]   Based upon the designated evidence, and there being no genuine issue of

       material fact, we affirm the entry of summary judgment in favor of Defendants. 7




       7
         To the extent Alvarez argues that the last clear chance doctrine applies and cites Penn Harris Madison School
       Corp. v. Howard, 832 N.E.2d 1013, 1017 (Ind. Ct. App. 2005), vacated, 861 N.E.2d 1190 (Ind. 2007), he did not
       claim the doctrine was applicable before the trial court and the doctrine does not apply to the facts in this case.
       To the extent Alvarez argues a special relationship existed between himself and Helsel, we note the factors
       demonstrating the existence of a special relationship between an insurance agent and an insured include
       whether the agent: 1) exercised broad discretion in servicing the insured’s needs; 2) counseled the insured
       concerning specialized insurance coverage; 3) held himself out as a highly-skilled insurance expert; or 4)

       Court of Appeals of Indiana | Memorandum Decision 20A-CT-632 | September 16, 2020                     Page 14 of 15
[15]   Affirmed.


       Robb, J., and Crone, J., concur.




       received compensation for the expert advice provided above the customary premium paid. Myers v. Yoder, 921
       N.E.2d 880, 885 (Ind. Ct. App. 2010). Based upon our review of the designated evidence, we cannot say there
       is a material question of fact as to whether a special relationship existed between Alvarez and Helsel.

       Court of Appeals of Indiana | Memorandum Decision 20A-CT-632 | September 16, 2020              Page 15 of 15